74 F.3d 1230NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Lee BROWN, Plaintiff--Appellant,v.DIVISION OF SOCIAL SERVICES, City of Lynchburg, Virginia,Defendant--Appellee.
No. 95-2022.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995Decided Jan. 24, 1996

Robert Lee Brown, Appellant Pro Se.
Phillip Richard Lingafelt, Glenn, Flippin, Feldmann & Darby, Roanoke, Virginia, for Appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order* denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Brown v. Division of Social Servs., No. CA-94-68-L (W.D.Va. May 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Judgment was entered by the magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)